894 F.2d 407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A & W RESTAURANTS, INC., a Michigan Corporation, Plaintiff-Appellee,v.Sotos PAPASERAPHIM;  Maria Papaseraphim, Defendants-Appellants.
No. 89-2142.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1990.

Before KENNEDY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellants' response to this court's October 25, 1989, order directing them to show cause why their appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellants state that their English is poor and that they did not have ample time to file a notice of appeal.  Appellants also filed an appellate brief in which a motion for appointment of counsel was incorporated.


2
It appears from the record that the judgment was entered August 25, 1989.  The notice of appeal filed on October 2, 1989, was seven days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion for appointment of counsel be denied and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.